department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney this supersedes our letter dated date letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest cc letter rev catalog number department of the treasury internal_revenue_service cincinnati oh legend x state y date z harbor dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed in the state of x on date y per your articles of incorporation you were formed for the purpose of ensuring a permanent presence of the commercial fishing fleet in city z your bylaws state that any berth holder in good standing at the state pier is a voting member a berth holder is defined in your bylaws as an individual owner of a fishing vessel or the principal agent of a corporation that owns a fishing vessel according to the information you submitted you purchase fish products from local fishermen at a price higher than they would receive in the open market you then sell products in a retail_outlet in order to generate funds for the purchase of fish products from local fishermen products are sold to the general_public in two ways in an uncooked state which you stated is no different than purchasing fish by the pound at a local seafood store or supermarket you also sell the product as a cooked lunch or dinner letter rev catalog number 47628k law sec_501 of the code provides for the exemption from federal_income_tax of labor agricultural or horticultural_organizations sec_1_501_c_5_-1 describe organizations covered by code sec_501 as labor_agricultural_and_horticultural_organizations that have no net_earnings inuring to the benefit of any member and have as their object the betterment of the conditions of persons engaged in those pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations revrul_66_105 1966_1_cb_145 held that an organization composed of agricultural producers whose principal activity is marketing livestock as an agent for its members does not qualify for exemption the sale of members’ products with the return to them of the sale proceeds is neither an object nor an activity within the ambit of sec_501 c of the code therefore the organization does not meet the requirements of sec_1_501_c_5_-1 and is not exempt under sec_501 of the code revrul_74_195 1974_1_cb_135 held that a nonprofit organization formed to manage graze and sell its members’ cattle did not of itself better the conditions of those engaged in agricultural pursuits improve the grade of their products or develop a higher degree of efficiency in their operations within the meaning of sec_501 of the code the principal purpose of the organization was to provide a direct business service for its members' economic benefit the organization was denied exemption under sec_501 of the code revrul_75_287 1975_2_cb_211 held that a nonprofit organization whose members are involved in the commercial fishing industry publishes a monthly newspaper of commercial fishing technical information and news and that derives its income primarily from membership dues and sale of advertising does not qualify as an agricultural_organization under sec_501 of the code the scope of the term agricultural for purposes of sec_501 c of the code should be confined to its ordinary and commonly accepted meaning webster's third new international dictionary 3rd ed defines agricultural as the science or art of cultivating the soil harvesting crops and raising livestock thus commercial fishing falls outside the scope of the term agricultural when that term is used in its commonly accepted sense application of law you do not meet the qualifications under sec_1 c -i as your activities are not aimed at the overall betterment of conditions within the farming industry the improvement of the grade of products or the development of a higher degree of efficiency in your occupation you operate to sell your members products thereby relieving the members of their responsibility of selling their own products the earnings from your sales inures to the benefit of your members which precludes exemption under sec_501 you are similar to the organization in revrul_66_105 in that you purchase your members products at a higher price than they could achieve individually and sell those products to the general_public at a profit which precludes exemption under sec_501 of the code you are similar to the organization in revrul_74_195 in that you sell seafood from your members to the general_public in this manner you are not bettering the conditions of those engaged in agricultural pursuits improving the grade of their products or developing a higher degree of efficiency in their operations you are acting in a way similar to that of a seafood store or supermarket which precludes exemption under sec_501 of the code letter rev catalog number 47628k similar to the organization in revrul_75_287 your members are involved in the commercial fishing industry for that reason you are not furthering an agricultural purpose which precludes exemption under sec_501 of the code conclusion based on the above facts we conclude you are not operating as an organization described in sec_501 of the code you provide a service to your members by selling their products to the general_public the net_earnings from those sales inures to your members in the form of a higher purchasing price in addition the term commercial fishing is not considered within the meaning of agricultural as that term is used within the purposes of sec_501 of the code accordingly your activities are not directed at bettering the conditions of those engaged in agricultural pursuits improving the grade of their products or developing a higher degree of efficiency therefore we have determined that you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t letter rev catalog number 47628k already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter letter rev catalog number 47628k sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication ce letter rev catalog number 47628k
